El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura No. 259 otorgada en Cagiias el 12 de diciembre de 1913 ante el Notario Lorenzo Jiménez García, Mr. Laurent Dibbets, en concepto de apoderado generalísimo de los hermanos Barons August y Constant Goffinet, otorgó a favor de Oantalicio Santini Torres cancelación dé hipo-teca que gravaba una finca rústica de Santini quien la había adquirido con tal gravamen de los consortes Simona del Carmen Solá López y Manuel Jiménez Jiménez, los cuales habían constituido sobre dicha finca la referida hipoteca a favor de los expresados hermanos para garantir un préstamo de $1,750, consignándose en la referida escritura número 259 que en el acto del otorgainiento de ese documento Dibbets, en el concepto indicado, recibió de Santini la suma adeudada y en su virtud cancelaba totalmente la hipoteca y consentía expresamente se pusiera la correspondiente nota de pago en el registro de la propiedad.
Presentada en el Eegistro de Caguas la escritura de can-celación de hipoteca, el registrador denegó su inscripción por medio de nota que copiada a la letra dice así:
“Negada la inscripción del precedente documento, que es la escri-tura número 259, otorgada en esta ciudad, a doce de diciembre de 1913, ante el Notario Don Lorenzo Jiménez García, por no acredi-tarse en dicho documento el carácter y facultades que ostenta Mr. Laurent Dibbets, de apoderado de los Señores Barons August y Constant Goffinet, acreedores hipotecarios, para canceladla hipoteca objeto de tal cancelación; extendiéndose en su lugar la correspondiente ANOTACIÓN PREVENTIVA, por el término legal de ciento veinte días, al folio 97 del tomo 36 de este ayuntamiento, finca número 903, triplicado, anotación letra “E.” Caguas, 3 de julio de mil novecientos quince. Fernando Vázquez, Registrador Interino.”
Solicitó Santini la conversión en inscripción definitiva de la anotación preventiva a que se refiere la nota inserta pre-*330sentando al efecto al mismo registrador una escritura de can-celación de .la hipoteca de qne se trata otorgada bajo el nú-mero 101 en 9 de julio,- 1915, ante el Notario Lorenzo Jimé-nez García por Mr. Prndent Wittemans en concepto de apo-derado snstitnto de los hermanos Goffinet a favor de San-tini y la escritura de sustitución de poder otorgada en 4 de mayo de 1914 ante el Notario Herminio Díaz Navarro por Mr. Luis G'odín en concepto de apoderado de los herma-nos Goffinet a favor de Mr. Prudent Wittemans, habiendo denegado el registrador la pretensión de Santini por medio de la siguiente nota:
“Denegada la conversión en inscripción definitiva de la anota-ción preventiva por el término legal, a que se refiere la precedente nota denegatoria, por subsistir el mismo defecto que motivó la refe-rida nota denegatoria, sin qué el citado defecto haya sido subsanado; y si bien pretendiéndose tal subsanación se ^compaña la escritura número 101, de fecha 9 de julio dq 1915, otorgada en esta ciudad ante el Notario Don Lorenzo Jiménez García, en unión de la escri-tura de sustitución de poder, número 45, de fecha 4 de mayo de 1914, otorgada en San Juan ante el Notario Don Herminio Díaz Navarro, dicha escritura número 101 se considera insuficiente para cancelar la hipoteca, por carecer el mencionado poder de facultades expresas para cancelar créditos hipotecarios, y porque habiendo recibido Mr. Laurent Dibbets, como apoderado de los acreedores, el importe del crédito, se otorga la referida escritura número 101 por el apoderado sustituto Mr. Prudent Wittemans, sin autorización expresa * * *. Caguas, 3 de agosto de 1915. Fernando Vázquez. Registrador Inte-rino.”
Esa nota está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto por Santini.
Encontramos ajustada a. derecho la nota recurrida.
El defecto que sirvió de fundamento a la nota denega-toria de 3 de julio, 1915, no ha sido subsanado por las dos escrituras de cancelación y de sustitución de poder presen-tadas posteriormente en el registro. El único medio dé sub-sanar el defecto de no haber acreditado Mr. Laurent Dibbets en la escritura de cancelación de hipoteca de 12 de diciembre, *3311913, el- carácter y facultades de apoderado de los Señores Barons August y Constant Goffinet, era la presentación del poder que justificara su carácter de apoderado y la exten-sión de sus facultades, y tal documento no ña sido' presen-tado en el registro.
Tampoco cañe la inscripción de la segunda escritura de cancelación de hipoteca de 9 de julio, Í913, otorgada por Mr. Prudent Wittemans en concepto de apoderado de los herma-nos Goffinet. El poder otorgado en 24 de noviembre de 1913 por los hermanos Goffinet a favor de Mr. Luis Godín ante Jean Henri Declerk, notario residente en Bruselas, cuyo po-der en español y no en francés se inserta en la escritura de sustitución por Mr. Luis Godín a favor de Mr. Prudent Wit-temans confiere a Mr. Luis Godín, entre otras facultades, “las de recibir y cobrar todos intereses, censos y otros acce-sorios, aceptar el reembolso de las cantidades adelantadas, dar recibo de ellas, levantar embargo y consentir en la radia-ción'de todas inscripciones * * No contiene facul-tad expresa para cancelar créditos hipotecarios y ese requi-sito es indispensable en el presente caso con arreglo al ar-tículo 1615 del Código Civil, según el cual'para transigir, enajenar, hipotecar o ejecutar cualquier otro acto.de rigu-roso dominio se necesita mandato expreso. La cancelación de un crédito hipotecario entraña un verdadero acto de ena-jenación, pues por aquélla se desapodera el acreedor de un derecho real que le pertenece. Benítez Hermanos v. El Registrador de Humacao, 17 D. P. R. 234.
El apelante sostiene que la palabra “radiación” tomada del francés equivale a' la de extinguir, borrar, hacer desa-parecer.
En la escritura de sustitución de poder otorgada por Luis Godín a favor de Mr. Prudent Wittemans se inserta como hemos dicho el poder en español y no en francés. No debe-mos, para averiguar el significado de las palabras, acudir a la lengua francesa sino a la española, y según el Diccio-nario de la Real Academia Española, radiación es la acción *332y efecto de radiar, y radiar es: “despedir o arrojar rayos de luz o calor un cuerpo luminoso o caliente.”
En todo caso, si alguna duda pudiera haber sobre la inter-pretación del mandato, ésta habría de ser restrictiva. Fano v. El Registrador de la Propiedad, 15 D. P. R. 334; López Landrón v. El Registrador de la Propiedad, 15 D. P. R. 722; Villar v. El Registrador de la Propiedad, 17 D. P. R. 434; Post et al. v. El Registrador de la Propiedad, 19 D. P. R. 190; Sucesores de Andreu & Co. S. en C. v. El Registrador de la Propiedad, 20 D. P. R. 421; Crehore v. El Registrador de Guayama, 22 D. P. R., 32; y Baguero et al. v. El Registrador de San Juan, 22 D. P. R. 24.
Es de confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.